DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 07/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8  recites the broad recitation “at least one layer of a transparent ink and hot-melt power”, and the claim also recites “wherein the hot-melt power is…” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kim et al. 2018/0138154.

Regarding claim 1, Kim discloses an electronic heat transfer label, comprising a substrate (substrate 100); wherein an ink (ink pattern 313) is printed on the substrate to form a pattern layer, and an adhesive (adhesive layer 212) is printed on the pattern layer to form a first adhesive layer [31-39][FIG 1c]; a chip (chip PKG1-3) is attached onto the first adhesive layer [FIG 1a-1c] [31-39] [51] and an adhesive  is printed on the chip to form a second adhesive layer; and the second adhesive layer (adhesive layer 212)covers the chip, and a hot-melt layer is arranged on the second adhesive layer [FIG 1a-1c] [31-39].
Regarding claim 2, Kim discloses all of the limitations of claim 1. Kim further discloses the pattern layer is one selected from the group consisting of a transparent image, a solid-colored image, a multi-colored image [34].
Regarding claim 4, Kim discloses all of the limitations of claim 1. Kim further discloses a product is configured to receive the electronic heat transfer label (label layer) [abstract].
Regarding claim 8, Kim discloses all of the limitations of claim 1. Kim further discloses a transparent ink [34].
Regarding claim 9, Kim discloses all of the limitations of claim 1. Kim further discloses a colored ink is printed on the second adhesive layer to form a shielding layer [34].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 6, 7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 2018/0138154 in view of Martin et al. 2015/0278671.

Regarding claim 3
Regarding claim 6, Kim discloses all of the limitations of claim 1. Kim fails to explicitly disclose that the adhesive is glue. Martin discloses at least one layer of glue [28].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it is notoriously old and well known in the art that glue is an adhesive, and is a cost efficient and readily available option for manufacturing. 
Regarding claim 7, Kim in view of Martin discloses all of the limitations of claim 6.  Martin discloses the claimed invention except for the thickness is .01-.04mm after dried.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the thickness of dried glue as needed for the apparatus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 15
Regarding claim 16, Kim in view of Martin discloses all of the limitations of claim 15. Kim further discloses one layer of a colored ink is printed on the second adhesive layer and dried to form a shielding layer to protect the chip from exposure [34].

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 2018/0138154 in view of Vargas et al. 2017/0132892.

Regarding claim 5, Kim discloses all of the limitations of claim 1. Kim fails to explicitly disclose the chip is sensed via a mobile terminal to trigger the mobile terminal to be connected to an information database of the product, wherein the information database of the product corresponds to the electronic heat transfer label.
Vargas discloses the chip is sensed via a mobile terminal to trigger the mobile terminal to be connected to an information database of the product, wherein the information database of the product corresponds to the electronic heat transfer label [25] [29] [31] [34]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Martin discloses, “In addition to data management, the disclosed system also provides physical elements that can protect brands from counterfeit activity, diversion and other forms of intellectual property infringement, as well as allows the footprint to be moved to key apparel locations.” [34]
Regarding claim 14, Regarding claim 5, Kim discloses all of the limitations of claim 1. Kim fails to explicitly disclose the chip is and RFID chip or NFC chip. Vargas discloses RFID chip and NFC chip [abstract]. It would have been obvious to one of ordinary skill in the art before the In addition to data management, the disclosed system also provides physical elements that can protect brands from counterfeit activity, diversion and other forms of intellectual property infringement, as well as allows the footprint to be moved to key apparel locations.” [34]


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 2018/0138154 in view of Colella et al. 2020/0298607.

Regarding claim 10, Kim discloses all of the limitations of claim 1. Kim fails to explicitly disclose an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer. Colella discloses an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer [46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses improved dye-migration barrier layer for heat transfer labels [7].
Regarding claim 11, Kim discloses all of the limitations of claim 1. Kim fails to explicitly disclose a white background layer is arranged between the pattern layer and the first adhesive layer. Colella discloses a white background layer is arranged between the pattern layer and the first adhesive layer [32]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses “In such an embodiment, a white color ink may be used as a back-up color to enhance the richness of the color of the first ink layer. For example, the white color ink may be used as the second ink layer 120 when the heat transfer label 100 having a lighter color ink as the first ink layer 118 is configured to be applied to darker colored substrates.” [32]
Regarding claim 12, Kim in view of Colella discloses all of the limitations of claim 1. Colella further discloses the pattern layer comprises at least three layers of the ink [32].
Regarding claim 13, Kim in view of Colella discloses all of the limitations of claim 11. Colella further discloses the pattern layer and the white background layer comprise at least three layers of the ink in total [32].

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 2018/0138154 in view of Martin et al. 2015/0278671, as applied to claims 3,6-7, 15-16 above, and in further view of Colella et al. 2020/0298607.

Regarding claim 17, Kim in view of Martin discloses all of the limitations of claim 15. However, neither explicitly disclose an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer. Colella discloses an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer [46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses improved dye-migration barrier layer for heat transfer labels [7].
Regarding claim 18, Kim in view of Martin discloses all of the limitations of claim 16. However, neither explicitly disclose an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer. Colella discloses an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer [46]. It would have been obvious to 
Regarding claim 19, Kim in view of Martin discloses all of the limitations of claim 16. However, neither explicitly discloses white ink and a colored ink of the pattern layer is printed on the pattern layer and dried to form a white background layer. Colella discloses a white background layer is arranged between the pattern layer and the first adhesive layer [32]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses “In such an embodiment, a white color ink may be used as a back-up color to enhance the richness of the color of the first ink layer. For example, the white color ink may be used as the second ink layer 120 when the heat transfer label 100 having a lighter color ink as the first ink layer 118 is configured to be applied to darker colored substrates.” [32]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 2018/0138154 in view of Martin et al. 2015/0278671, as applied to claims 3,6-7, 15-16 above, and in further view of He et al. 2005/0100689.

Regarding claim 20, Kim in view of Martin discloses all of the limitations of claim 16. However, neither explicitly discloses ink is printed by a digital printer to form the pattern layer, a transparent ink is printed on the pattern layer by a screen printer and then the transparent ink is dried. He discloses ink is printed by a digital printer to form the pattern layer, a transparent ink is printed on the pattern layer by a screen printer and then the transparent ink 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887